Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is an Allowance in response to a RCE filed 5/3/20 in which claims 1, 3 and 11-14 were amended and claim 6 was canceled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine Scholz on 6/8/21.
	Application is changed as follows:
Change claim 1, line 9 from “attenuating portion shape; and" to – attenuating portion shape and a stem portion shape; and –.

Change claim 1, line 10 from “increasing the temperature of the second end portion" to – increasing the temperature of the preform –.

Change claim 1, line 15 from “with the sound-attenuating portion shape, and wherein the second material comprises a thermoset " to – with the sound-attenuating portion shape, and wherein the first end portion retains the stem portion shape and the second material comprises a thermoset –.

Cancel claims 11-14.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743